Citation Nr: 0927843	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-12 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of all joints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from June 1978 
to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claim on appeal.  

In July 2008, the Veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is of record.

The Veteran's initial clam included entitlement to service 
connection for pes planus with calluses.  In September 2008, 
the Board denied that claim, and the issue of entitlement to 
service connection for DJD which remained on appeal was 
remanded for additional development.  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

A remand by the United States Court of Appeals for Veterans 
Claims (Court) or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
September 2008, the Board remanded this claim to the RO for 
development to include to obtain a VA orthopedic examination. 
The examiner was requested to specifically express an opinion 
as to whether or not the Veteran has degenerative joint 
disease of any joint, including, but not limited to, the 
cervical spine, lumbar spine, right knee, right hand, and 
left hand.  Then, if the Veteran was shown to suffer from 
degenerative joint disease, the examiner was to provide an 
opinion as to its date of onset and etiology. Specifically, 
the examiner was asked to state whether it is at least as 
likely as not (a 50 percent or greater probability) that any 
current degenerative joint disease had its onset during 
active service or is related to any in-service disease or 
injury, including the duties performed by the Veteran during 
service and/or his in-service complaints related to his right 
knee, cervical and lumbar spine, and left thumb. 

In December 2008, the Veteran was examined by VA.  The 
examination was not in compliance with the Board's remand 
orders.  The Veteran has claimed that he has arthritis of all 
joints.  He has stated that his fingers, wrists, elbows, 
shoulders, knees, back and ankles have been diagnosed as 
having pain. (See hearing transcript).  VA records also show 
that he complained of right hip pain in August 2005.  
However, not all of the Veteran's joints were evaluated 
during the examination, and the examiner's opinion addressed 
only the spine, the right knee, and the hands.  

Additionally, during the Veteran's December 2008 examination, 
he reported that he was seen 6 months prior by Dr. Wolf who 
placed him on biweekly injections.  A review of the record 
reveals that Dr. Wolf is a VA physician in Shreveport and 
that the most recent VA records in the file are dated in 
2007.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Therefore a remand is necessary for the purpose of obtaining 
such records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records related to 
his joints from the VA Medical Center in 
Shreveport, Louisiana, dated since 2007.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The Veteran's hands, wrists, elbows, 
hips, shoulders, knees, ankles, cervical 
spine, and lumbar spine should be 
evaluated.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that arthritis of any joint had its onset 
during active service or is related to 
any in-service disease, event, or injury, 
including:

(a) the duties performed by the 
Veteran during service, and/or 

(b) his in-service complaints 
related to the right knee, cervical 
and lumbar spine, and left thumb.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

